MEMORANDUM **
Stephen Large appeals from the 63-month sentence imposed following his guilty-plea conviction for possession of material involving the sexual exploitation of minors, in violation of 18 U.S.C. § 2252(a)(4)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Large contends that the district court erred by failing to consider his ai'gument for a lower sentence and by failing to adequately explain its reasons for the sentence imposed. The district court’s explanation for the sentence is sufficient under the circumstances to demonstrate that it had a reasoned basis for its decision. See Rita v. United States, — U.S. —, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc); see also United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008) (holding that the district court’s explanation for a sentence within the Guidelines range was sufficient despite the lack of explicit reference to the defendant’s mitigation arguments). We conclude that the district court did not procedurally err in imposing a sentence at the low end of the advisory Guidelines range. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); Carty, 520 F.3d at 991-96.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.